UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:April 30, 2013 Date of reporting period:October 31, 2012 Item 1. Report to Stockholders. SiM Dynamic Allocation Diversified Income Fund SiM Dynamic Allocation Equity Income Fund Semi-Annual Report October 31, 2012 SiM Dynamic Allocation Funds December 20, 2012 Dear Fellow Shareholder: We are pleased to present our combined semi-annual report for the SiM Dynamic Allocation Diversified Income Fund (NASDAQ: SDDAX, SDDCX) and the SiM Dynamic Allocation Equity Income Fund (NASDAQ: SDEAX, SDECX) for the six-month fiscal period ended October 31, 2012. At the end of the period the combined net asset value of the Funds was $49.1 million. The SiM Dynamic Allocation Funds seek to provide investors with a combination of current income generation, long-term capital preservation, and potential growth opportunities within an appropriate risk and portfolio positioning framework.Each Fund is an actively managed combination primarily of ETFs, allowing for efficient diversification through dynamic allocation.While both Funds hold the same securities, the individual Fund’s specific risk management, risk positioning, and Fund positioning across asset classes, style, sectors, size, industry, country, quality and maturity, are driven by the overall strategy for each of the Funds. The Diversified Income Fund emphasizes growth of income, with some long-term capital appreciation, while the Equity Income Fund focuses on long-term capital appreciation, with some growth of income. Both Funds seek to benefit from the income bias inherent in our investment philosophy. Through a disciplined and methodical investment process, SiM has established a long-term approach to ascertain value within the asset allocation and high yield markets – while ever cognizant of the importance of income as a component of total return. Combining a high quality, focused and experienced team with proven investment approaches provides the foundation for achieving long-term client objectives. Fund Performance Overview For the six-month fiscal period ended October 31, 2012, we are pleased with the relative performance of both Funds.As shown in the performance chart below, the Funds continue to outperform their respective Morningstar peer group category averages. The Diversified Income Fund finished the period ranked in the top 15th percentile of its peer group, while the Equity Income Fund was in the top 35th.Please note that we have adjusted the blended capital market benchmark for each Fund to include exposure to international holdings, and more appropriately reflect the composition of their peer group. 1 SiM Dynamic Allocation Funds Performance Chart Performance through October 31, 2012 6 Months 1 Year Since Inception1 Return Return % Rank Return % Rank Diversified Income Fund 15 12 Morningstar Conservative Allocation Category2 65% BarCap US Agg Bond / 29% Russell 3000 Index / 5% MCSI EAFE Index / 1% MSCI EM Index3 8.08 Equity Income Fund 16 19 Morningstar Aggressive Allocation Category2 15% BarCap US Agg Bond / 66% Russell 3000 Index / 16% MSCI EAFE Index / 3% MSCI EM Index3 BarCap US AggregateBond Index 5.25 Russell 3000 Index MSCI EAFE Net (USD) Index 4.61 -3.52 MSCI Emerging Markets Net (USD) Index -1.25 2.63 -5.35 1 Since-Inception date is June 21, 2011. 2 The Morningstar Conservative Allocation Category included 690 and 674 funds for the one year and since inception periods, respectively. The Morningstar Aggressive Allocation Category included 445 and 439 funds for the one year and since inception periods, respectively. 3 Blended Capital Market Benchmarks have been updated to more appropriately reflect the Funds’ Peer Group compositions. Fund performance shown is for Class A, without load, which if included would lower overall returns. Returns for periods over one year are annualized. Performance data source is Morningstar, Inc. Category returns are Category average returns. For Diversified Income Fund: Gross expense: Class A: 4.79% Class C: 4.23%Net Expense*: Class A: 1.63% Class C: 2.38% For Equity Income Fund: Gross expense: Class A: 2.82% Class C: 2.96%Net Expense*: Class A: 1.59% Class C: 2.34% * The advisor has contractually agreed to expense reductions through at least August 28, 2013. The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. Short term performance, in particular, is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. 2 SiM Dynamic Allocation Funds For the six-month fiscal period ended October 31, 2012, stocks underperformed bonds, as measured by the Russell 3000® Index (+1.78%) and the Barclays Capital Aggregate Bond Index (+2.75%).On an absolute basis the SiM Dynamic Allocation Funds’ Mortgage-Backed Real Estate Investment Trusts (REITs), Emerging Market Bonds, and Preferred Securities outperformed the other asset classes during the period, while the Mid and Small Cap Growth and International Emerging Equity asset classes were the underperformers.Following are specific contributors and detractors from individual Fund relative performance. SiM Diversified Income Fund Six-Month Fiscal Period ended October 31, 2012 The Diversified Income Fund’s overweight exposure to Mortgage-Backed REITs (both on a core/strategic and short-term/tactical basis) was a primary contributor to relative performance: these holdings significantly outperformed both the Barclays Aggregate Bond Index and the Russell 3000® Index for the period.The Fund’s core overweighting of High Yield Bonds was also favorable, as this asset class continued to provide attractive returns versus other fixed-income asset classes.Preferred Securities added to relative outperformance with returns that outpaced the Barclays Capital Aggregate Bond Index. On the other hand, the Fund’s tactical overweight positioning in cash hindered performance for the period.The Fund’s core underweight exposure to Large Cap Value securities was also a primary detractor, as this asset class outperformed the broad equity market as measured by the Russell 3000® Index. The Fund ended the period with a general composition of 65% Fixed-Income, 11% Income REITs, 9% Income Hybrids, and 15% Equities, diversified across more than 30 individual asset classes.We continue to position the Fund in accordance with the below listed themes, as guided by our proprietary Economic and Investment Outlook. SiM Equity Income Fund Six-Month Fiscal Period ended October 31, 2012 The Equity Income Fund’s overweight exposure to Mortgage-Backed REITs (both on a core/strategic and short-term/tactical basis) was a primary contributor to relative performance: these holdings significantly outperformed both the Barclays Capital Aggregate Bond Index and the Russell 3000® Index for the period.The Fund’s underweight exposure to Large Cap Growth securities was also favorable, as this asset class underperformed the broad equity market as measured by the Russell 3000® Index.High Yield Bonds added to relative performance as this asset class continued to provide attractive returns versus other fixed-income asset classes. On the other hand, the Fund’s tactical overweight positioning in cash hindered Fund performance for the period.The Fund’s underweight exposure to Large Cap Value stocks was also a primary detractor to performance, as this asset class outperformed the broad equity market as measured by the Russell 3000® Index. The Fund ended the period with a general composition of 13% Fixed-Income, 11% Income REITs, 5% Income Hybrids, and 71% Equities, diversified across more than 30 asset classes.We continue to position the Fund in accordance with the below listed themes, as guided by our proprietary Economic and Investment Outlook. Positioning Themes as Guided by Economic and Investment Outlook • Overweight Equity – primarily through domestic holdings, but we have recently increased the Emerging Market/BRICs (Brazil, Russia, India, China) overweight positioning and reduced the International Developed Markets underweight exposure • Underweight Fixed-Income – primarily through avoiding U.S. Treasuries • Material Yield/Dividend Bias – recently reduced the Mortgage-Backed REIT holdings and increased High Yield Bond exposures, while maintaining important long-term structural exposures to Preferreds/Convertibles/High Yield 3 SiM Dynamic Allocation Funds • Key Tactical Portfolio Tilts – High Yield overweight within fixed-income; use of Mortgage-Backed REITs as Mortgage-Backed securities/fixed-income substitute; Emerging Market/BRICs overweight, Developed Markets underweight; Small/Mid equity bias • Defensively Bullish Equity Sector Allocations – Technology, Health Care, Consumer Staples; underweight Banks (moving to Neutral) A Look Back and Look Forward Through the end of the current period, the markets exhibited continued uncertainty primarily driven by the daily “noise” about Europe, the effects of global stimulus plans, domestic fiscal restraint and a potential China growth slowdown. If we look past the noise, we see a relatively straightforward investment reality: moderate but acceptable growth in the U.S., and globally, in the range of 2.5-3%. We believe this level of growth, coupled with structural cost constraints, will support a continuation of the worldwide pro-growth, low rate monetary bias through 2014. We also believe that Europe will make progress toward a more stable fiscal and monetary union, while China growth will moderate but not collapse. These factors combine with attractive ‘risk’ valuations, and muted expectations, to create a good environment for investing. With these market characteristics, we expect that equity and certain types of fixed income risk will be rewarded. We are optimistic about the U.S. equity market, particularly in the health care, technology and financial sectors. Interest rates will continue at historically low levels for the foreseeable future, which we believe makes for a positive risk/reward balance in high yield fixed income and mortgage backed REITs. Globally, we see opportunities in emerging markets, but not in Europe at the moment. Conclusion Expect market volatility to continue as every bump in the road will be emphasized in media coverage.This volatility should create opportunities for investors to acquire equities and other holdings at favorable valuations.In light of this outlook, we believe the Funds are positioned appropriately to take advantage of the market conditions described above. The SiM team will continue to diligently monitor both economic and market events, and seek to position the Funds in accordance with our proprietary long-term strategic outlook utilizing our near-term selective tactical tilts. Sincerely, Randy Yoakum, CFA Chief Executive Officer/Portfolio Manager Strategic Income Management, LLC Please see next page for full disclosures. 4 SiM Dynamic Allocation Funds Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds,” an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, high yield bonds, fixed income investments and commodities. Each of the Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Because the Funds invest in ETFs and ETNs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s or ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Funds’ investments in REITs will be subject to the risks associated with the direct ownership of real estate.Diversification does not assure a profit or protect against a loss in a declining market. Barclays Capital Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage backed securities, asset backed securities, and commercial mortgage backed securities. Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Russell 3000 Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is completely reconstituted annually to ensure new and growing equities are reflected. MSCI EAFE Index measures the performance of all of the publicly traded stocks in 22 developed non-U.S. markets. MSCI Emerging Markets Index measures the equity market performance of 21 emerging market countries. © 2012 Morningstar, Inc. All Rights Reserved. The information contained herein:(1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. Morningstar Conservative Allocation: Conservative-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold smaller positions in stocks than moderate-allocation portfolios. These portfolios typically have 20% to 50% of assets in equities and 50% to 80% of assets in fixed income and cash. Morningstar Aggressive Allocation: Aggressive-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold larger positions in stocks than moderate-allocation portfolios. These portfolios typically have 70% to 90% of assets in equities and the remainder in fixed income and cash. An investment cannot be made directly in an index. The information provided herein represents the opinion of the fund manager and is not intended to be a forecast of future events or a guarantee of future results. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The SiM Dynamic Allocation Funds are distributed by Quasar Distributors, LLC. 5 SiM Dynamic Allocation Diversified Income Fund Allocation of Portfolio Assets at October 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 6 SiM Dynamic Allocation Equity Income Fund Allocation of Portfolio Assets at October 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 7 SiM Dynamic Allocation Funds Expense Example at October 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/12 – 10/31/12). Actual Expenses For each class of the SiM Dynamic Allocation Diversified Income Fund (“Diversified Income Fund”) and SiM Dynamic Allocation Equity Income Fund (“Equity Income Fund”), two lines are presented in the tables below.The first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.35% for Class A shares and 2.10% for Class C shares of each Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each Fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 8 SiM Dynamic Allocation Funds Expense Example (Continued) at October 31, 2012 (Unaudited) Diversified Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/12 10/31/12 (5/1/12 – 10/31/12) Class A Actual $ 6.96 Class A Hypothetical (5% return before expenses) $ 6.87 Class C Actual Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/12 10/31/12 (5/1/12 – 10/31/12) Class A Actual $ 6.86 Class A Hypothetical (5% return before expenses) $ 6.87 Class C Actual Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments at October 31, 2012 (Unaudited) Shares Value EQUITIES – 8.3% Real Estate Investment Trusts – 8.3% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. Total Equities (Cost $1,075,595) EXCHANGE-TRADED FUNDS – 85.6% Equity ETFs – 19.7% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 65.9% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $10,959,935) The accompanying notes are an integral part of these financial statements. 10 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments (Continued) at October 31, 2012 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 5.9% Fidelity Institutional Money Market Portfolio – Class I, 0.16% (a) $ Total Short-Term Investments (Cost $793,923) Total Investments in Securities (Cost $12,829,453) – 99.8% Other Assets in Excess of Liabilities – 0.2% Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day annualized yield as of October 31, 2012. The accompanying notes are an integral part of these financial statements. 11 SiM Dynamic Allocation Equity Income Fund Schedule of Investments at October 31, 2012 (Unaudited) Shares Value EQUITIES – 4.4% Real Estate Investment Trusts – 4.4% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. Total Equities (Cost $1,475,685) EXCHANGE-TRADED FUNDS – 92.4% Equity ETFs – 80.0% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 12.4% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $30,324,671) The accompanying notes are an integral part of these financial statements. 12 SiM Dynamic Allocation Equity Income Fund Schedule of Investments (Continued) at October 31, 2012 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 2.8% Fidelity Institutional Money Market Portfolio – Class I, 0.16% (a) $ Total Short-Term Investments (Cost $1,013,334) Total Investments in Securities (Cost $32,813,690) – 99.6% Other Assets in Excess of Liabilities – 0.4% Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day annualized yield as of October 31, 2012. The accompanying notes are an integral part of these financial statements. 13 SiM Dynamic Allocation Funds Statements of Assets and Liabilities at October 31, 2012 (Unaudited) Diversified Equity Income Fund Income Fund ASSETS Investments in securities, at value (cost $12,829,453 and $32,813,690, respectively) $ $ Receivables: Fund shares issued Interest 76 Due from Adviser (Note 4) — Prepaid expenses Total assets LIABILITIES Payables: Due to custodian — 50 Fund shares redeemed Distributions — Advisory fees — Administration and fund accounting fees Audit fees Chief Compliance Officer fee Custody fees — Legal fees Pricing fees Transfer agent fees and expenses 12b-1 distribution fees Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ Maximum offering price per share (Net asset value per share divided by 96.25% and 94.50%, respectively) $ $ Class C Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income/(loss) ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 14 SiM Dynamic Allocation Funds Statements of Operations For the Six Months Ended October 31, 2012 (Unaudited) Diversified Equity Income Fund Income Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) Audit fees Chief Compliance Officer fee (Note 4) Trustee fees Legal fees Custody fees (Note 4) Reports to shareholders Pricing fees (Note 4) Miscellaneous expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 15 SiM Dynamic Allocation Diversified Income Fund Statements of Changes in Net Assets Six Months Ended June 21, 2011* October 31, 2012 through (Unaudited) April 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income/(loss) of $ ) $
